Information Disclosure Statement
The information disclosure statement filed 8/17/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There are no copies of the three foreign documents listed. Only the translated abstracts are provided.


/JAMES K MOONEY/Primary Examiner, Art Unit 2654